Claims 20 to 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The breadth of this claim is unclear as it does not appear that many amounts up to 40 wt% of component a) can ever be present.  This weight percent appears to be based on the total amount of the adhesive composition.  This is both from the language in claim 20 as well as reading the claims in light of the specification, for instance see paragraph 71.  Since the claim has been amended to require 80 to 90 weight percent filler it is unclear if amounts of up to 40 weight percent can ever occur.  This raises the question as to what amounts are actually included or excluded by this language.

Claims 30, 35 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 includes an amount of filler outside the range of claim 20 while claim 35 contains the same range as claim 20.  Claim 37 allows for tiles other than the ceramic tiles already found in claim 20.  

The rejection under 35 USC 112(b) has been overcome.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20 to 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stanjek et al
	The teachings in Stanjek et al. were noted in the previous office action.  They will be repeated in brief below, with attention given to the new claim limitations.  
	Stanjek et al. teach an adhesive that can be used to bond or seal substrates such as concrete, mineral substrates or ceramics (paragraphs 172 to 174) such that one having ordinary skill in the art would have found the use of such an adhesive in a Of particular importance note that paragraph 174 specifically teaches ceramic, glass, mineral substrates and concrete, each of which are ceramic or inorganic such that this renders obvious the new language of a ceramic tile or an inorganic facing material.
	The adhesive contains a compound (A) as found in paragraphs 19 and on which corresponds to claimed A) in the polymer component, as well as meeting the require-ment of claims 22 and 23 (specifically in paragraphs 42 and 46).  Note the viscosity in paragraph 51 which meets that for A) and claim 25.
	The adhesive also contains a compound (B) which meets B) in the claimed poly-mer component.  See paragraphs 77 and on, including paragraph 85.  Paragraph 76 teaches an amount of this resin, per weight of (A), that meets the amounts of A) and B) as claimed.  Note that the preferred resin unis in paragraph 95 which meet claim 21.
	Paragraphs 105 and on teach a component meeting claimed C) in the polymer component while paragraph 119 teaches an amount as claimed.
	In addition to these components Stanjek et al. teach fillers (D) which correspond to the claimed b) filler component.  When noting that Stanjek et al. teach these fillers in an amount based on the total amount of (A) (paragraph 124) one can see that the amounts of such filler overlaps with the claimed amount of b) such that one having ordinary skill in the art would have found an amount of filler as claimed obvious.  For instance 100 parts of filler per 100 parts of (A) would result in an amount of 90 wt% filler and this is before any amount of the required component (B) is present such that it is clear that Stanjek et al. teach amounts of filler within the newly claimed range.  Paragraph 121 teaches that the fillers preferably have a BET surface area of up to 50 m2/g which renders obvious the claimed range of less than 30.
	Notice, for instance, Inventive Examples 1 and 2 starting in paragraph 185.  These contain each of the necessary claimed components, including a filler with a BET value as claimed.  They differ from the adhesive composition in claims 20 and 22 to 27 and 36 only in that they do not contain a filler in an amount claimed.  As noted supra, though, amounts as claimed are within the teachings of Stanjek et al. such that one 
	For claims 28 and 29 see paragraph 119 which teaches an amount of aminoalkyl silane that overlaps with the claimed amount such that one having ordinary skill in the art would have found the presence of an amount of aminoalkyl silane such as claimed to have been obvious and well within routine experimentation of the teachings of Stanjek et al.
	For claims 30 and 35 note that such an amount of filler is also within the breadth of the teachings in Stanjek et al.  For instance using the upper amount of filler found in paragraph 124, 1000 parts per 100 parts (A), into the composition of Inventive Example 1 the skilled artisan would have arrived at approximately 80 wt% filler.  This falls within the claimed range such that the skilled artisan would have found this obvious.
	For claim 31 note that paragraph 11 of the instant specification defines the CPVC	 as in the range of 80 to 90 wt% filler such that the above modified composition that renders claim 30 obvious also renders this claim obvious.
	For claim 32 see paragraph 141.
	For claims 33 and 34 see paragraph 127 and on, for instance paragraph 158.
	For claim 37 note that paragraph 174 doesn’t specifically teach tile but does teach ceramic and glass which, combined with that noted supra regarding the obvious-ness of adhering tiles, renders obvious such tiles.  
	For new claim 38 see paragraph 26 which teaches a preferred “b” value of 3.  Also see paragraph 128 which teaches various catalysts, including tin catalysts meeting claim 39.

Applicants’ traversal has been considered but is not deemed persuasive.  In the above section the Examiner has addressed all of the new claim limitations such that the amendments to the claims do not overcome the prior art rejection.  In fact the amount of 
	Applicants argue that Stanjek is directed “primarily” to wood adhesives but, as noted supra, Stanjek et al. quite specifically refer to tiles and various other inorganic surfaces such that the skilled artisan would not read Stanjek only as a wood adhesive but also as an adhesive for any of the substrates taught therein, for instance paragraph 174.  The teachings in Stanjek et al. are not as limited or as specific as applicants’ arguments would make them be.
	Applicants then state that they have “very surprisingly” found that the claimed polymer/resin combination provides stronger adhesive when used to bond ceramic tiles.  Applicants do not support this assertion with any evidence though such that a mere assertion of unexpected or “surprising” results cannot be relied upon in overcoming such a case of obviousness.
	Applicants question why one would look to Stanjek et al. to solve the problems at hand since this is one of “hundreds, perhaps thousands or tens of thousands” of patents or patent applications directed to adhesives.  This question is a mere strawman as one could pose such a question for any application directed to an adhesive.  The fact is that the composition in Stanjek et al. embraces that claims and contains such specific language towards ceramics and inorganic substances that the claimed process is rendered obvious.
	Applicants are reminded that patentees are not limited by, or to, the working examples therein.  The totality of the teachings much be considered when rendering a claim obvious.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/5/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765